Citation Nr: 1823015	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a headache disorder.

2. Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2013 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board remanded this appeal for additional development in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Subsequent to the June 2016 Supplemental Statement of the Case, new medical evidence was associated with the claims file.  In March 2018, the Veteran submitted correspondence requesting that his appeal be remanded to the AOJ for review of this new evidence.  In accordance with the Veteran's request, the Board will remand for the AOJ to consider the evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal.  The AOJ should consider all evidence added to the record since June 2016.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




